IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FIFTH DISTRICT

                                             NOT FINAL UNTIL TIME EXPIRES TO
                                             FILE MOTION FOR REHEARING AND
                                             DISPOSITION THEREOF IF FILED

DEANO S. ESPOSITA,

             Appellant,

v.                                                    Case No. 5D17-3552

SUNTRUST BANK, AMY C. ESPOSITA,
REGIONS BANK D/B/A AMSOUTH BANK
AND MAGNOLIA PLANTATION
HOMEOWNERS ASSOCIATION, INC.,

             Appellees.
                                        /

Opinion filed February 2, 2018

Appeal from the Circuit Court for
Seminole County,
Susan Stacy, Judge.

Deano S. Esposita, Lake Mary, pro se.

Charles P. Gufford, of McCalla Raymer
Leibert Pierce, LLC, Orlando, for
Appellee, SunTrust Bank.

No appearance for other Appellees.


                            ON CONFESSION OF ERROR

PER CURIAM.

      Pursuant to SunTrust Bank’s Confession of Error, we reverse the Summary Final

Judgment of Foreclosure, as the trial court lacked jurisdiction to enter the judgment

because the case had been removed to federal court. We remand this matter to the trial
court for further proceedings.


       REVERSED and REMANDED.


SAWAYA, ORFINGER, and LAMBERT, JJ., concur.




                                   2